DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 08/26/2020 has been entered. Claims 1 and 10 have been amended. Claims 3-9 have been previously canceled. Claims 1-2 and 10-11 are pending in this application. 

Response to Arguments
Applicant's arguments filed 08/26/2020 have been fully considered but they are not persuasive / moot because the arguments do not apply to any of the references being used in the current rejection.
Please note: the amendment is confusing and hence the examiner issues 112 b.
The examiner is indefinite about applying the limitation of “wherein the first and second division is performed in the same manner for at least one hierarchical level in the first and second division”. Applicant needs to rephrase this and define the “same manner”. 
“wherein the second division is performed for at least one remaining hierarchical level in the second division in accordance with a flag indicating presence of a chroma boundary which is independent of the first division,”. It seems that the applicant refers to Figs. 7B and 7C [0139][0140]; but the examiner is not definite about the meaning of the “remaining division level”, according to a flag which defines the chroma boundary!!!
On the arguments: it seems that the applicant is referring to embodiment [0171]-[0177]; but instead of having a flag value that can take values from 0-4, the applicant uses values 0-3 for the edge flag (906). Then the applicant uses two bits referring to the edge flag value “0-3”, which the examiner did not find a direct support on the specification.
To conclude:
Applicant uses negative limitations without providing clear support, such as sections from the specification and/or drawing. For example, the embodiment [0171]-[0177] refers to applying extra chroma edge deblocking, which is different from the limitation “without applying de-blocking to a corresponding luma boundary” of claim 12.
Applicant is advised to provide clear support from the specification and to avoid using confusing language on the claims. The claims are advised be written in a language similar to the argument section and corresponding specification sections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2 and 12 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-3 of the parent patent US9532054 in view of Van der Auwera et al.  (US 20130101024 A1), hereinafter VanderAuwera and Van der Auwera et al.  (US 20130188744 A1), hereinafter VanderAuwera1. Although the claims at issue are not identical, they are not patentably distinct from each other, where VanderAuwera and VanderAuwera1 teaches applying luma deblocking and chroma deblocking as well as applying chroma deblocking to certain edges without applying deblocking to the corresponding edges ([0053][0054]; Fig. 5). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it recites the limitation :
in the same manner for at least one hierarchical level in the first and second division”. what is the definition of the “same manner”?
“wherein the second division is performed for at least one remaining hierarchical level in the second division in accordance with a flag indicating presence of a chroma boundary which is independent of the first division,”. It seems that the applicant is referring to Figs. 7B and C [0139][0140]; but the examiner is not definite how the “remaining division level” is set according to a flag which defines the presence of chroma boundary!!! The examiner is indefinite about these limitations!!!
Regarding claim 12, it recites the term “applying de-blocking to the determined chroma boundary…. without applying de- blocking to a corresponding luma boundary”. The claim is confusing and did not define what is the corresponding boundary, according to the specification (P. 38 and Figures 11-12), this chroma boundary (1218) represents between chroma blocks boundary, while the corresponding luma boundary (1204) represents an internal boundary to the luma boundary. Applicants needs to rephrase to reflect the required meaning. Also this is somehow contradicting the meaning on claim 1, “applying deblocking filtering to at least one of the determined luma boundaries and to at least one of the determined chroma boundaries...”. 
“a flag value for said flag… ”; claim 12 refers to “said flag” which might be the flag defined on claim 12 or the flag defined on claim 1. If they are different flags, applicant can call them for example first and second flags to avoid confusion.
“the determined chroma boundary”, claim refers to “the determined  chroma boundary” might be the one defined on claim 12 or the one defined on claim 1. Applicant needs to define them as different cases/boundaries depending on different flag values  to avoid confusion. The examiner is indefinite about these limitations!!!
Regarding claim 2, dependent claim is rejected based on its dependency from the rejected claim 1.
1-2 and 12 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Van der Auwera et al.  (US 20130101024 A1), hereinafter VanderAuwera.
Regarding claim 1 (as best understood by the examiner), 
VanderAuwera teaches a method of performing de-blocking filtering on a video data (deblocking filter on video data [0005]), the method comprising: receiving the video data having colour channels including a luma and chroma channels (luma samples and chroma samples of video data [0115]), 
(For example, a TU of the CU may initially be associated with a 
32 x 32 block of residual luma samples [0142]; Another example, the largest TU size of a luminance video block is typically 2N x 2N which the video coder may down-sample to an N x N 
chroma video block); 
performing second division on the video data by hierarchically partitioning the coding tree unit for the chroma channels into one or more chroma sample arrays and determining one or more chroma boundaries of the chroma sample arrays, wherein the first and second division is performed in the same manner for at least one hierarchical level in the first and second division (two 32 x 32 blocks of residual chroma samples [0142]; For example, the largest TU size of a luminance video block is typically 2N x 2N which the video coder may down-sample to an N x N chroma video block.  In this case, the video coder may determine that all edges of the fixed N x N deblocking grid are TU edges and may be deblocked.  As an example, the chroma deblocking may be performed on a fixed 8 x 8 deblocking grid.  Since the largest TU size of the luminance video block is typically 16 x 16 samples, the down-sampled chrominance video block may have a size of 8 x 8 samples, which is equivalent to the fixed 8 x 8 deblocking grid [0144]), and wherein the second division is performed for at least one remaining hierarchical level in the second division in accordance with a flag indicating presence of a chroma boundary which is independent of the first division, wherein the flag is different from information indicating a chroma format of the chroma boundary (In this example, the video coder may sub-sample or down-sample the blocks of residual chroma samples into 16 x 16 blocks of 
residual chroma samples [0142]; For example, the largest TU size of a luminance video block is typically 2N x 2N which the video coder may down-sample to an N x N chroma video block.  In this case, the video coder may determine that all edges of the fixed N x N deblocking grid are TU edges and may be deblocked.  As an example, the chroma deblocking may be performed on a fixed 8 x 8 deblocking grid.  Since the largest TU size of the luminance video block is typically 16 x 16 samples, the down-sampled chrominance video block may have a size of 8 x 8 samples, which is equivalent to the fixed 8 x 8 deblocking grid [0144]). It is obvious to one with ordinary skills in the art to assign a flag instead of “boundary strength” to represent such case.
applying deblocking filtering to at least one of the determined luma boundaries and to at least one of the determined chroma boundaries depending on a value of the flag (After associating the edges of luma and chroma with boundary strength values, the video coder may perform a luma/chroma edge deblocking process [0117][0118]; Fig. 4; For example, the largest TU size of a luminance video block is typically 2N x 2N which the video coder may down-sample to an N x N chroma video block.  In this case, the video coder may determine that all edges of the fixed N x N deblocking grid are TU edges and may be deblocked.  As an example, the chroma deblocking may be performed on a fixed 8 x 8 deblocking grid.  Since the largest TU size of the luminance video block is typically 16 x 16 samples, the down-sampled chrominance video block may have a size of 8 x 8 samples, which is equivalent to the fixed 8 x 8 deblocking grid [0144]).

Claims 2 and 12 are rejected under 35 U.S.C. § 103(a) as being unpatentable over VanderAuwera , in view of Van der Auwera et al.  (US 20130188744 A1), hereinafter VanderAuwera1.
Regarding claim 2, 
VanderAuwera teaches all the limitations of claim 1, as outlined above.
However, there is a clear indication of VanderAuwera using the format of the chroma channels that is one of 4:2:0 format, 4:2:2 format, and 4:4:4 format [0142]; VanderAuwera did not explicitly teach that limitation.
VanderAuwera1 teaches the format of the chroma channels is one of 4:2:0 format, 4:2:2 format, and 4:4:4 format (Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add the teachings of VanderAuwera1 and apply them on the teachings of VanderAuwera. The motivation would be to apply deblocking chroma edges based on the determined chroma format to improve the perceived video quality (VanderAuwera1 [0012]-[0015]).

Regarding claim 12 (as best understood by the examiner), 
VanderAuwera teaches all the limitations of claim, as outlined above.
VanderAuwera further teaches determining a size of a first transform unit containing a plurality of the chroma sample arrays; determining a size of a second transform unit containing one of the luma sample arrays (the largest TU size of the luminance video block is typically 16 x 16 samples; the down-sampled chrominance video block may have a size of 8 x 8 samples, which is equivalent to the fixed 8 x 8 deblocking grid [0144]).
determining a chroma boundary in the first transform unit and determining a flag value for said flag according to the determined size of the first transform unit;  determining a luma boundary in the second transform unit for the luma channel according to the determined size of the second transform unit; and applying de-blocking to the determined chroma boundary in the first transform unit of the video data depending on the determined flag value (The video coder may apply, when the chroma video block has a size smaller than or equal to N x N samples, the deblocking filter to the chroma samples associated with the edge.  However, when the chroma video block has a size larger than N x N samples, the video coder may turn the deblocking filter off for edges of the grid that are internal to the chroma video block [0146]).
Under one reasonable interpretation, given that the luma size 16 x 16, and the corresponding chroma size 8 x 8, the chroma boundary will correspond to internal luma boundary that are not de-blocked.
without applying de-blocking to a corresponding luma boundary. Under another broadest reasonable interpretation that these might represent the internal edges of the chroma samples, and one with ordinary skills in the art will be able to turn it on (visual quality versus complexity VanderAuwera [0147])
VanderAuwera1 also teaches without applying de-blocking to a corresponding luma boundary (case 1: only the solid bold luma edges are filtered; case 2: the solid bold vertical chroma edges are filtered and both types, the solid bold and dashed bold horizontal chroma edges are filtered [0053][0054]; Fig. 5. The dashed bold horizontal chroma edges are filtered “deblocking”, while the corresponding luma edges are not filtered).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add the teachings of VanderAuwera1 and apply them on the teachings of VanderAuwera. The motivation would be to apply deblocking filter to boundaries depending on the chroma format and transform sizes to improve the perceived video quality (VanderAuwera1 [0053]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419